142 U.S. 73 (1891)
HAMMOND
v.
JOHNSTON.
No. 114.
Supreme Court of United States.
Argued November 25, 30, 1891.
Decided December 14, 1891.
ERROR TO THE SUPREME COURT OF THE STATE OF MISSOURI.
*77 Mr. George F. Edmunds and Mr. D.J. Jewett (with whom was Mr. Henry H. Denison on the brief) for plaintiffs in error.
Mr. J.B. Henderson for defendant in error. Mr. James L. Lewis also filed a brief for same.
*78 MR. CHIEF JUSTICE FULLER, after stating the case, delivered the opinion of the court.
It is well settled that where the Supreme Court of a State decides a Federal question in rendering a judgment, and also decides against the plaintiff in error upon an independent ground not involving a Federal question and broad enough to maintain the judgment, the writ of error will be dismissed without considering the Federal question. Hopkins v. McLure, 133 U.S. 380; Hale v. Akers, 132 U.S. 554; Henderson Bridge Co. v. Henderson City, 141 U.S. 679.
Tested by this rule,
The writ of error must be dismissed, and it is so ordered.